Citation Nr: 1546706	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-16 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a claimed traumatic brain injury and/or residuals of a head injury.


REPRESENTATION

Appellant is represented by: Veterans of Foreign Wars of the United States 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant had a period of active duty service from June 8, 1984 to December 23, 1985.  He had additional service in the Missouri Army National Guard which included periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the RO in St. Louis, Missouri.

Although the appellant requested a Board hearing on the VA Form 9 accepted as his substantive appeal in April 2014, he withdrew the request in writing in August 2014 (see VBMS document 08/13/2014).  


FINDINGS OF FACT

1.  The appellant was involved in a motor vehicle accident and sustained a cerebral contusion on September 9, 2000.  

2.  The September 9, 2000 injury was incurred in the line of duty during a period of INACDUTRA.  

3.  The appellant did not become disabled as a result of the September 9, 2000 motor vehicle accident or any injury sustained during and period of INACDUTRA or ACDUTRA.  

4.  Current symptoms of headaches, memory loss, and depression are not etiologically related to the appellant's period of active duty service and are not residuals of a traumatic brain injury.  


CONCLUSION OF LAW

Traumatic brain injury and/or residuals were not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for various symptoms to include headaches, memory loss, and psychiatric symptoms, which he asserts are residuals of a traumatic brain injury incurred in service.  

The term "service connection" applies to disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The service treatment records document that appellant was involved in a motor vehicle accident in September 2000 while he was working as a recruiter.  A line of duty investigation was performed following the accident; and, while that investigation determined that the accident occurred in the line of duty, it also confirmed that he was performing INACDUTRA at the time.  This is significant in determining his status as a veteran for that period.  

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  The term "active military, naval, or air service" includes active duty; any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(2), (24) (West 2014).

Unless a claimant first carries the initial burden of establishing status as a veteran, the laws administered by the Secretary and the resources of the VA are not applicable or available.  Laruan v. West, 11 Vet. App. 80, 84-86 (1998) en banc.  

In this case, service connection is in effect for left ear hearing loss and tinnitus; however, it does not appear that either of these disabilities was judged to have been incurred during INACDUTRA, as the December 2012 rating decision only lists the appellant's service on active duty as having been considered.  Therefore, "veteran" status has not already been established for this period.  The appellant must first establish that he is entitled to "veteran" status during this period and he must do this by establishing that he became disabled due to an injury incurred in the line of duty during this period.  

An Emergency Department report of September 10, 2000 reveals that the appellant was involved in a motor vehicle accident.  The appellant was restrained and an airbag deployed; however, it was noted that there was brief loss of consciousness.  The appellant reported neck and back pain but no headaches.  He was deemed to be neurologically intact.  A CT scan of the head revealed a right lateral suboccipital scalp contusion and a suspected right temporal lobe contusion.  He was seen for follow-up on September 28, 2000 with mostly back and neck complaints.  He was given Percocet and was seen again on September 29, 2000 and October 19, 2000 with resolving symptoms.

While the appellant was clearly injured in the line of duty during a period of INACDUTRA, in order for status as a "veteran" to attach, it must be demonstrated that he became disabled due this injury.  This raises a medical question.  

The appellant was afforded a VA traumatic brain injury examination in November 2012 which included assessments of his psychiatric complaints and headaches.  Based on evaluation and testing, the examiner found that the appellant does not now have, and has never had, a traumatic brain injury, or any residuals of a traumatic brain injury.  The examiner commented "I do not believe we have a TBI diagnosis here."  

The rationale for the opinion appears primarily based on neuropsychiatric testing which did not substantiate any "significant effects" per the examiner.  The appellant's general cognitive ability, verbal comprehension, perceptual reasoning abilities, ability to sustain attention, to concentrate, and to exert mental control, and his ability to process simple or routine visual material without making errors, were each judged to be in the average range when compared to his peers. 

The examiner marked the box indicating that the "claimed condition" was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale for the examiner's findings and conclusions was essentially based on the criteria for diagnosing traumatic brain injury.  The examiner essentially found that the appellant had some subjective symptoms such as headaches and memory complaints, but that he did not meet the criteria for a diagnosis of traumatic brain injury.  A VA psychologist reviewed the results and agreed that a diagnosis of traumatic brain injury was not warranted.  

While the examination report does include a diagnosis of posttraumatic headaches, reported by the appellant as having been first diagnosed in 2001, the examiner concluded "I cannot relate the headaches to a TBI based on all of the data presented."  

The Board notes that there are no treatment records substantiating a diagnosis of posttraumatic headaches in 2001.  While the appellant is competent to relate a diagnosis and the date of diagnosis, here he has not identified the treatment provider who provided the diagnosis or the circumstances surrounding it.  To the extent he is implying that he was provided such a diagnosis at the time of the motor vehicle accident, and simply misreported the date of the accident as 2001 instead of 2000, such a diagnosis is not shown on the post-accident treatment report.  Indeed, the appellant denied headaches at that time.  The Board also notes that, in a 1999 report of medical history, prior to the motor vehicle accident, the appellant reported that he was then taking Tylenol for headaches.  Based on these material inconsistencies in his reporting of the onset of headaches, the Board finds legitimate reason to discount the appellant's assertion to the November 2012 examiner that he was diagnosed with posttraumatic headaches in 2001.  More persuasive to the Board is the conclusion of the November 2012 examiner that headaches have many etiologies, and that the headaches now present in the appellant's case are not related to the motor vehicle accident while on INACDUTRA.

Thus, while the evidence substantiates a current diagnosis of headaches, as well as an injury during INACDUTRA involving a cerebral contusion, the evidence does not substantiate an etiologic relationship between the current diagnosis and the injury during INACDUTRA.  Without such a relationship, the Board cannot find that the appellant became "disabled" due to an injury incurred in the line of duty during this period.  

The November 2012 examination report also includes a diagnosis of depressive disorder based on neuro-psychiatric evaluation.  The examiner noted that the appellant has had major stressors in his life.  He noted that, as a result of the accident, he was released from military service while away on medical leave, and he has had major setbacks with divorces, employment/financial stresses, and personal difficulties.

While the motor vehicle accident was included among the major stressors in the appellant's life, the Board emphasizes that the period of service at issue here is INACDUTRA.  It is uncontested that the appellant sustained some injuries in the accident as described in the post-accident examination report; however, a psychiatric disorder is not an "injury."  Rather, it would be characterized as a disease for purposes of the definitional statute (38 U.S.C.A. § 101(24) (West 2014).  While the statute provides that the term "injury" includes acute myocardial infarction, cardiac arrest, and cerebrovascular accident, psychiatric disorders are not listed.  Service connection cannot be granted for diseases incurred during INACDUTRA even if such disease was incurred in the line of duty.  

Regarding the period of active duty, service treatment records reveal that, when examined at entry into active duty in April 1984, all systems, including head, neurological, and psychiatric, were found to be clinically normal.  The appellant reported a history of having two teeth loosened while playing football, although he did not specify when.  

A July 18, 1984 Ambulance Dispatch Report reveals that an ambulance responded to a call and found the appellant lying on his side on the floor.  He appeared semi-conscious; he was oriented to person, but not to place or time.  He began asking for his girlfriend; he was crying and throwing himself around on the floor and then began to hyperventilate.  His toes were drawn upward.  At one point, he jumped up and ran to the end of the building.  He was caught and walked to the ambulance.  In a December 20, 1984 follow-up, this episode was referred to as a "blackout."  It was noted that there had been no recurrence.  The diagnosis was emotional stress, family-related, improving.

Findings on a separation examination on November 29, 1985 were clinically normal for all systems.  The appellant reported that he was in good health and taking no medications.  On a report of medical history dated November 29, 1985 (date also listed as October 29, 1985), he reported no history of, or current, depression or excessive worry or nervous trouble of any sort.  He reported no history of, or current, periods of unconsciousness, and no history of, or current, frequent or severe headaches.  

The report of medical history at separation from active duty also reveals a noted history of head injury with questioned loss of consciousness while playing football in December 1984 with no recurrence since.  The appellant also reported one episode of loss of memory after a head injury.  It was noted that he had family problems at the time and was referred to Family Protective Services and the problem has since resolved.  

The Board acknowledges the inconsistent references in this report as compared to the other service treatment records.  The appellant described a head injury at service separation; however, other aspects of his account point towards the episode in July 1984 where he experienced a blackout due to emotional stress.  The treatment records at the time do not refer to any head injury.  Moreover, the appellant described a loss of consciousness while playing football in December 1984; however, there is no record of treatment for this incident, and it is notable that it was not mentioned at a December 20, 1984 follow-up for the July 1984 incident.  The only reference to a football injury comes in the April 1984 entrance examination in which the appellant reported having two teeth loosened.  As already addressed, the appellant has been generally inconsistent in reporting his medical history, and the Board has found reason to discount the credibility of other accounts.  With respect to incurrence of an injury or disease during the appellant's active duty, the Board finds most persuasive the findings on the actual treatment reports in the service treatment records and the clinical findings at separation from active duty as these reflect concurrent examination and analysis and do not rely solely on the appellant's memory.  

Nevertheless, the Board acknowledges that the appellant had an episode while on active duty which involved a blackout.  This was assessed as emotional stress.  There were no physical injuries reported and, at separation from active duty service, he was examined and found to be psychiatrically normal.  

Moreover, after active duty, the appellant was given periodic examinations during his National Guard service.  On October 21, 1990, all systems were normal and the appellant's physical profile (PULHES) ratings were all "1."  PULHES is the six categories into which a physical profile is divided. The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment.  See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

A report of medical history in October 1990 notes no history of, or current, frequent or severe headaches, head injury, loss of memory, or periods of unconsciousness, and no history of, or current, depression or excessive worry, or nervous trouble of any sort.  

An examination on February 25, 1996 reveals all systems evaluated as normal, except the abdomen and viscera, and PULHES ratings of "1."  The report of medical history revealed a history of a head injury, described as a concussion in 1991, but no history of, or current, frequent or severe headaches, loss of memory, or periods of unconsciousness, and no history of, or current, depression or excessive worry, or nervous trouble of any sort.  

An examination on September 10, 1999 reveals all systems were normal and all PULHES categories except eyes were rated "1."  The appellant reported no history of, or current, frequent or severe headaches, head injury, or loss of memory; however, he did report a history of periods of unconsciousness.  He also reported that he was taking Tylenol for headaches.  He reported no history of, or current, depression or excessive worry, or nervous trouble of any sort.  

Based on essentially normal clinical findings for several years after separation from active duty, and the Veteran's repeated denials that he was experiencing frequent or severe headaches or depression, the Board finds that the evidence does not substantiate the onset of any claimed head injury residuals for many years after service.  The reference to headaches in the 1999 report is acknowledged; however, this is almost 15 years after active duty and the appellant was found to be normal with respect to the head and neurological system.  The Board also acknowledges the reference to a concussion in 1991; however, there is no record of this injury and there is no assertion that this was on a period of ACDUTRA or INACDUTRA.  The Board also notes with respect to this report that the presumptions of soundness and aggravation do not attach to the period of INACDUTRA in September 2000.  The presumption of soundness does not attach because no examination was conducted at entry into this period of service, which was to attend a recruiting event.  The presumption of aggravation never attaches to a period of INACDUTRA even if the claimant has achieved "veteran" status during a prior period of service.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  

There is no medical opinion that purports to relate any current headaches, loss of memory, or psychiatric disorder to the appellant's active duty.  Indeed, the appellant has not asserted that he incurred any of these problems on active duty, but has repeatedly linked them to his motor vehicle accident while on INACDUTRA.  

It is well established that lay statements are competent evidence with respect to some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

The Board finds that establishing the etiology of chronic headaches is not the equivalent of linking a broken bone to a distinct injury.  The appellant has not been shown to have the necessary medical training and/or expertise to opine that his current headaches are etiologically related to the motor vehicle accident in September 2000.  Such an opinion requires knowledge of the potential causes of headaches and the complex question of how the appellant's motor vehicle accident acted in his specific case to bring about a chronic headache disorder, as well as why other potential causes for headaches are not more likely.  These are not matters which are capable of lay observation.  

In sum, the appellant does not have a traumatic brain injury or residuals of a traumatic brain injury.  His claimed depression, headaches, and memory loss have not been attributed by competent evidence to any injury or disease during active duty.  He did not become disabled due to an injury incurred in the line of duty during INACDUTRA.  He has not asserted any injury or disease during any period of ACDUTRA.  As such, the Board concludes that service connection for the claimed traumatic brain injury and residuals is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The appellant does not assert that there has been any deficiency in the notice provided to him in July 2012 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the appellant.  The appellant identified record from St John's Mercy Hospital pertaining to his motor vehicle accident and those records were obtained.  He also identified physical therapy records from Dr. D. Mullen.  It is not clear whether any attempt was made to obtain those records; however, it is not explained how physical therapy records are relevant to assist in substantiating the appellant's claim and the Board finds that additional development to obtain those records is not necessary.  

The RO has also obtained a thorough medical examination regarding the claim, as well as an appropriate medical opinion.  The appellant has made no specific allegations as to the inadequacy of the opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.  


ORDER

Service connection for traumatic brain injury and/or residuals is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


